SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 7, 2012 ALLIANCE DATA SYSTEMS CORPORATION (Exact Name of Registrant as Specified in Charter) DELAWARE 001-15749 31-1429215 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 7, SUITE 700 PLANO, TEXAS 75024 (Address and Zip Code of Principal Executive Offices) (214) 494-3000 (Registrant’s Telephone Number, including Area Code) NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act []Soliciting material pursuant to Rule 14a-12 under the Exchange Act []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.07 Submission of Matters to a Vote of Security Holders. On June 7, 2012, Alliance Data Systems Corporation's annual meeting of stockholders was held at the Hilton Easton at 3900 Chagrin Drive, Columbus, Ohio 43219.A total of 47,889,931 shares of the Company’s common stock were present or represented by proxy at the annual meeting, representing approximately 91.78% of the Company’s shares outstanding as of April 9, 2012, the record date set for the annual meeting. The matters voted on at the annual meeting and the results for each matter were as follows: (a) Each of Edward J. Heffernan and Robert A. Minicucci was re-elected as a Class III director of the Company to serve until the 2015 annual meeting of stockholders and until his successor is duly elected and qualified. Edward J. Heffernan 44,002,889 For 464,847 Against 14,321 Abstain 3,407,874 Broker Non-Votes Robert A. Minicucci 43,901,470 For 565,990 Against 14,597 Abstain 3,407,874 Broker Non-Votes (b) Executive compensation was approved, on an advisory basis, by the Company’s stockholders. 43,643,207 For 798,180 Against 40,670 Abstain 3,407,874 Broker Non-Votes (c) The selection of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for 2012 was ratified by the Company’s stockholders. 47,125,134 For 694,372 Against 70,425 Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alliance Data Systems Corporation Date: June 11, 2012 By: /s/ Charles L. Horn Charles L. Horn Executive Vice President and Chief Financial Officer
